DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2, 7-14, and 16 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Stinson et al (US 2007/0282432 A1) in view of Shalaby et al (US 2006/0178739 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches a medical implant comprising a containment layer that partially encases a ureteral stent, the ureteral stent comprising a degradable thermoplastic continuous coil with a hollow center and a continuous knitted scaffold located over the coil, the containment layer being in a form of a plurality of relatively wide circumferential bands that impregnate the ureteral stent, the relatively wide circumferential bands alternating with and therefore being separated from one another by a plurality of relatively narrow circumferential bands that do not comprise containment layer, the ureteral stent being at least partially biodegradable when the implant is implanted in a host, each circumferential band of the containment layer being either nonbiodegradable or biodegradable, where the relatively narrow circumferential bands provide defects that are present solely to impact a degradation profile of the medical implant, where the defects provide sites where degradation will preferentially occur vis-h-vis other sites of the medical implant as the medical implant degrades in vivo.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the medical implant is a graduated implant such that a proximal end of the medical device or portion thereof degrades more rapidly than does a distal end of the medical implant due to a gradient in the properties of the narrow circumferential bands within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774